Citation Nr: 1430108	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for service-connected left total knee replacement, currently evaluated at 30 percent from November 1, 2000, 40 percent from October 26, 2009, and 60 percent from March 13, 2013. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1972 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which increased the rating for the Veteran's left total knee replacement to 40 percent, effective October 26, 2009.  In February 2013 and January 2014, the Board remanded the Veteran's claim for further development.    

The Veteran testified at a May 2012 hearing before the undersigned Veterans Law Judge in Boise, Idaho.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for an increased rating for his service-connected left total knee replacement, which was evaluated at 30 percent from November 1, 2000, in a claim received October 26, 2009.  A December 2009 rating decision increased the rating for the Veteran's service-connected left total knee replacement to 40 percent, effective October 26, 2009, the date of receipt of the Veteran's claim.  In February 2013, the Board remanded the Veteran's claim for a new VA examination, which was conducted on March 11, 2013.  A May 2013 rating decision increased the rating for the Veteran's service-connected left total knee replacement to 60 percent, effective March 13, 2013, which the rating decision stated was the date of the VA examination that showed worsening.  The Board notes that this appears to have been a mistake, as the VA examination was conducted on March 11, 2013, which the rating decision correctly stated elsewhere.  In January 2014, the Board remanded the Veteran's claim for additional development and the issuance of a Supplemental Statement of the Case (SSOC).  

The May 2014 SSOC denied a rating in excess of 60 percent for the Veteran's service-connected left total knee replacement based on application of the "amputation rule".  The "amputation rule" provides that "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed".  38 C.F.R. § 4.68 (2013).  In relation to amputations of the lower extremity, a 60 percent rating is assigned for amputation of the thigh at the middle or lower thirds.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2013).  A 60 percent rating is also assigned for amputation of the leg with defective stump and thigh amputation recommended; or amputation of the leg with amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2013).  An 80 percent rating is assigned for amputation of the thigh at the upper third, one-third of the distance from the perineum to the knee joint measured from the perineum.  38 C.F.R.           § 4.71a, Diagnostic Codes 5161 (2013). 

The Veteran is also service-connected for left lower extremity neuropathy associated with total knee replacement, left knee [herein left lower extremity neuropathy], which is evaluated at 20 percent, effective January 2006.  The Veteran's service-connected left lower extremity neuropathy is evaluated under Diagnostic Codes 8529-8526.  Diagnostic Code 8529 is titled external cutaneous nerve of thigh and Diagnostic Code 8526 is titled anterior crural nerve (femoral).  38 C.F.R. § 4.124a, Diagnostic Codes 8529 and 8526 (2013).  In April 2006, a VA examination was conducted that evaluated the Veteran's left lower extremity.  The April 2006 VA examination report described the Veteran's symptoms and stated "[t]here is an area of decreased sensation beginning in the anterior distal thigh 7 inches above the middle of the left patella".  

As indicated above, the Veteran's service-connected left total knee replacement is evaluated at 60 percent from March 13, 2013.  Combined ratings are not calculated by adding up the various percentages and coming to a sum, but rather, a combined rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25 (2013).  Using the Combined Ratings Table results in a combined evaluation of 70 percent for the Veteran's left total knee replacement and left lower extremity neuropathy.  As such, the "amputation rule" is potentially implicated, depending on the elective level used.  Under Diagnostic Codes 5162-5164, a 60 percent evaluation would be the maximum permissible evaluation under the "amputation rule" for the Veteran's left lower extremity if the elective level used is amputation of the thigh at the middle or lower thirds; or amputation of the leg with defective stump and thigh amputation recommended; or amputation of the leg with amputation not improvable by prosthesis controlled by natural knee action.  However, under Diagnostic Code 5161, an 80 percent evaluation would be the maximum permissible evaluation for the Veteran's left lower extremity under the "amputation rule" if the elective level used is amputation of the thigh at the upper third, one-third of the distance from the perineum to the knee joint measured from the perineum.  

As the Veteran's service-connected left lower extremity neuropathy is evaluated under Diagnostic Codes that reference the thigh and based on the reference in the April 2006 VA examination to symptoms existing 7 inches above the patella, it is unclear if the Veteran's symptoms reach into the upper third of the thigh as contemplated by Diagnostic Code 5161, which would allow the Veteran a maximum evaluation of 80 percent under the "amputation rule" for the his left lower extremity.  As such, the Board finds that the correct elective level for application of the "amputation rule" in this case is a medical determination that the Board is not qualified to make.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, remand is required for a medical examination and opinion to determine the correct elective level for application of the "amputation rule" in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the correct elective level for application of the "amputation rule" in this case.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  Of specific interest in the effect of the Veteran's service-connected orthopedic and neurologic disabilities of the left knee.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The "amputation rule" provides that "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed".  38 C.F.R. § 4.68 (2013).  

Based on the location of the symptoms associated with the Veteran's service-connected left total knee replacement and service-connected left lower extremity neuropathy associated with total knee replacement, please provide an opinion as to which of the following is the correct elective level for application of the "amputation rule" in this case:   

a.  amputation of the thigh at the middle or lower thirds; or

b.  amputation of the thigh at the upper third, one-third of the distance from the perineum to the knee joint measured from the perineum (See 38 C.F.R. § 4.71a, Diagnostic Codes 5161 (2013).

The examiner must include a thorough rationale for any conclusions reached.  Attention is invited to the April 2006 VA examination report on the Veteran's neurological disability.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority, to include the "amputation rule".  38 C.F.R.      § 4.68 (2013).  

If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



